Per Curiam:
It is a curious objection to set up against the act of May 29, 1885, in view of tbe present consumption of natural gas, that its use is not a public one, and that therefore those corporations which are engaged in its transportation may not be vested with the right of eminent domain. As well might this objection be urged against the vesting of this power in those companies which have been incorporated for the purpose of supplying our towns and villages with water, in which the public interest is found, not in the transportation, but in the use of that fluid, after it has, by these agencies, been transported.
Nor would it seem to us as of the slightest materiality that the water thus produced had been drawn from a single spring, well, or basin. Just so with natural gas; it has become a public necessity, but as it cannot be used except it be piped to the manufactories, and residences of the people, it follows that as the piping of it is necessary to its use, the means so used for its transportation must be of prime importance to the public, and directly affect its welfare.
The decree of the court below is affirmed and the appeal dismissed, at the costs of the appellant.